Citation Nr: 0020945	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had periods of active duty for training with 
the Army National Guard between 1976 and 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
VARO in Indianapolis which denied service connection for a 
chronic right knee disability on the basis that the appellant 
did not have a right knee disorder which was either incurred 
in or caused by service.  

In his argument on behalf of the appellant dated in July 
2000, the appellant's accredited representative raised the 
issue of the appellant's entitlement to service connection 
for a chronic back disability.  This matter has not been 
developed or adjudicated by the RO for consideration by the 
Board at this time.  The matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

There is competent medical evidence of a nexus between the 
appellant's right knee disability and his service with the 
Army National Guard. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
right knee disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The first task for the Board at this time is to determine 
whether the veteran's claim for service connection for a 
chronic right knee disability is well grounded.  A claim that 
is well grounded is one that is plausible, meritorious on its 
own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Epps v. Gober, 126 F3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498, 504 (1995).  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

From a review of the evidence of record, the Board finds that 
the appellant has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to him.  Specifically, there is an 
October 1997 statement from John O. Carter, M.D., indicating 
that the appellant had a chronic right knee problem "from an 
accident when parachuting."  Also of record is a December 
1997 statement from Robert S. Martino, M.D., to the effect 
that the veteran reported having sustained an injury to the 
knee while in service in July 1986.  It was indicated "he 
parachuted on his knee."  The physician stated that "in my 
opinion it is with reasonable medical certainty that the 
injury in the knee is due to the injury he suffered in the 
service while parachuting."  Also of record is a May 1997 
affidavit from a retired command sergeant major who recalled 
the appellant injuring a knee while demonstrating a 
parachute-landing fall for students during a period of active 
duty in July 1983.  

The Board finds that these statements are sufficient to 
establish the plausibility of the veteran's claim for service 
connection for a right knee disability such that the claim is 
well grounded.  Epps, 126 F3d at 1468; 38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  However, for reasons set forth below, the 
Board finds that a remand for additional development is 
required to ensure the proper adjudication of the appellant's 
claim.  


ORDER

The claim of entitlement to service connection for a chronic 
right knee disability is well grounded.  


REMAND

As discussed above, the claim for service connection for a 
right knee disorder is well grounded.  Therefore, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  

A review of the entire evidence of record discloses that the 
comments from the private physicians in 1997 were based on 
history given by the appellant.  The physicians did not have 
the claims file available for review.  Had the claims file 
been available to them, they would have been made aware that 
the claims file contains reports of periodic examinations 
accorded the appellant by the service department in January 
1984 and May 1985 at which times he denied ever having had 
any problems with the right knee.  Clinical examinations at 
those times were negative for mention of any knee difficulty.  
The appellant was accorded an orthopedic examination by VA in 
July 1996 and stated that he twisted his right knee in July 
1983.  Clinical examination was normal, but an X-ray study 
done at that time showed the presence of mild to moderate 
degenerative joint disease in the right knee.  The examiner 
did not express an opinion as to the etiology of the 
degenerative changes of the knee.  

In a persuasive July 2000 argument, the appellant's 
accredited representative has asked for a remand in order 
that VA might comply with his duty to assist in the 
development of the claim.  The Board agrees that further 
development is in order and the case is therefore REMANDED 
for the following:

1.  Of the 15 doctors who the veteran 
testified that he had at the time of the 
RO hearing in January 1998 (transcript 
page 11), he should be asked to identify 
those who have treated him for right knee 
disability.  After securing the necessary 
releases, the RO should obtain records 
from any physicians who treated him for 
right knee problems for association with 
the claims folder.

2.  The RO should afford the appellant a 
VA orthopedic examination to determine 
the nature and extent of any right knee 
disability now present.  The examination 
should include X-rays and range of motion 
studies, as well as any other tests 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner is asked to 
offer an opinion, based on a review of 
the service medical records and the post 
service medical evidence, as to whether 
any right knee disability is more likely 
than not related to the appellant's 
various periods of active duty with the 
National Guard.  If the examiner is 
unable to offer the requested opinion, 
the examination report should so state.  
The report of examination should include 
the complete rationale for any opinion 
expressed.  

3.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  
38 C.F.R. § 3.655 (1999).

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for a chronic right knee 
disability in light of the law, 
regulations, and court decisions.  If the 
determination remains unfavorable to the 
appellant, the RO should furnish him and 
his representative with a supplemental 
statement of the case and provide them 
with an opportunity for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The Board 
does not intimate any opinion as to the final outcome of the 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

	


 


